DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.
 Response to Arguments
Applicant’s arguments, filed 2/1/2022, with respect to the rejection of claims 1-5, 8-13 and 15-16 have been fully considered and are persuasive.  The rejection of claims 1-5, 7-13 and 15-16 been withdrawn. 
Applicant's arguments filed 2/1/2022 have been fully considered but they are not persuasive. Applicant’s arguments do not specifically address claims 17 and 19. It is noted claims 17 and 19 are drawn to a different statutory class of invention, specifically an article, and applicant’s arguments directed toward the method do not distinguish the claimed article from the article of the prior art. 
Allowable Subject Matter
Claims 1-5, 7-13 and 15-16 are allowed.
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Babinsky et al. [US2011/0064926, of record, previously cited, “Babinsky”] in view of in view of and Rowitsch et al. [US2007/0224395, of record, previously cited, “Rowitsch”]. 
Babinsky discloses a multilayer substrate package comprising: (a) a first substrate (first liner board), which is a substantially flat, having a first and a second side (paragraph 0004, 0008-10, 0024-28); (b) a second substrate (second liner board), which is a substantially flat, having a first and a second side (paragraph 0004, 0008-10, 0024-28); and (c) an adhesive composition, sandwiched between the first substrate and the second 4App. No. 16/359,022Attorney Docket No. 2012P31606US03_shl Response to Final Office Action of November 1, 2021substrate, comprising (i) an emulsion-based polymer selected such as polyvinyl acetate, polyvinyl alcohol, vinyl acetate-ethylene copolymers (paragraph 0011-12); wherein the adhesive composition is coalesced onto the first and the second substrates, and wherein the adhesive composition has greater than 10% moisture content (paragraph 0031, 0034). 
	Babinsky discloses the adhesive can be foamed but fails to disclose a plurality of expandable microspheres, wherein the plurality of expandable microspheres is present in the adhesive composition in a volume of about 10 VN% to about 50 VN%

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Babinsky by including the microspheres in a range 0f 10-50 V/V% as taught by Rowitsch in order to ensure improved heat insulation in the adhesive layer. 
	With respect to claim 19, Babinsky discloses applying the adhesive in a pattern such as a sinusoid shape (waves) (paragraph 0032). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM